4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 1 of 41




                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION


        IN RE: Cristye L. Walker fka                             CASE NO.: 4:16-bk-11331
               Cristye James
                                                                 Chapter 13
                   Debtor

                            MOTION FOR RELIEF FROM STAY

       Comes now U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust

(“Movant/Creditor”), by and through its attorney, Christopher K. Baxter, and for its Motion for

Relief from Stay, states as follows:

       1.      Cristye L. Walker fka Cristye James (“Debtor”) filed the Voluntary Petition for

Chapter 13 bankruptcy on March 11, 2016.

       2.      On March 15, 2007, a Fixed Rate Note was executed by Cristye L. James in favor

of The Carroll Mortgage Group, Inc. in the principal sum of $179,909.00. A copy of the Note is

attached hereto as Exhibit “A” (the “Note”).

       3.      Concurrently, a Deed of Trust was executed by Cristye L. James and delivered to

Mortgage Electronic Registrations Systems, Inc. (“MERS”) solely as nominee for The Carroll

Mortgage Group, Inc. dated March 15, 2007, upon the real property described in the Deed of Trust

which is attached hereto as Exhibit “B” (the “Security Instrument”) and hereafter referred to as the

“Real Property.”

       4.      The Security Instrument was filed for record in the real estate records of Pulaski

County, Arkansas on March 21, 2007, Instrument number 2007022077.

       5.      The Security Instrument was duly and properly assigned to Movant/Creditor,

attached hereto as Exhibit “C” (the “Assignment”).
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 2 of 41




        6.      As of October 28, 2019, the loan is now due for November 1, 2018 to October 1,

2019, seven (7) payments of $1,107.13, plus five (5) payments of $1,134.17, less $183.26 in

suspense, totaling $13,237.50, and the principal balance remaining is $181,743.91 plus interest.

Additional fees include Movant’s attorney fees and costs in the amount of $1,031.00 due under the

terms of the Note and Mortgage.

        7.      Movant/Creditor is prohibited from protecting its interest in foreclosing due to the

automatic stay.

        8.      Movant/Creditor is entitled to relief from automatic stay in that Debtor has not made

all payments.

        9.      Pursuant to 11 U.S.C. § 362(d)(1) and § 362(d)(2), sufficient cause exists for the

terminating of the automatic stay as to Movant/Creditor, its real property, and the proceeds thereof.

        10.     Movant hereby consents to the continuation of the automatic stay until a hearing is

held on the merits of this motion and hereby waives its right to a hearing within thirty (30) days of

the date of this motion as provided by Section 362(e)(1) of the Bankruptcy Code.

WHEREFORE, the Movant/Creditor, prays:


        1.      That it be relieved from the automatic stay pursuant to 11 U.S.C. § 362 and

abandonment of the real property and waive the 14-day stay described by Bankruptcy Rule 4001

(a)(3) so that it may proceed with its regular and customary collection activities.

        2.      For such other and further relief to which it may be entitled and all other just and

proper relief for which it is entitled.
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 3 of 41




                                      Respectfully submitted,

                                      MARINOSCI & BAXTER
                                      MARINOSCI LAW GROUP, P.C.

                                      /s/ Christopher K. Baxter
                                      Christopher K. Baxter
                                      State Bar Number: 2008102
                                      14643 Dallas Parkway, Suite 750
                                      Dallas, TX 75254
                                      Telephone: 972-331-2300
                                      Facsimile: 972-331-5240
                                      Email: ARMS-BK@mlg-defaultlaw.com


                          RIGHT TO FORECLOSE STATEMENT

Debtor executed a promissory note secured by a mortgage or deed of trust. The promissory note is

either made payable to Creditor or has been duly endorsed. Creditor, directly or through an agent,

has possession of the promissory note. Creditor is the original mortgagee or beneficiary or the

assignee of the mortgage or deed of trust.




                                CERTIFICATE OF SERVICE

       I, Christopher K. Baxter, certify that a true and correct copy of the Motion for Relief from

Stay and Co-Debtor Stay was placed in the U.S. Mail with sufficient postage affixed hereto or via

ECF/Electronic Mail as to guarantee proper delivery to the attached mailing matrix on this 31st

day of ________
          October,
                ___________________.
                   2019




                                      /s/Christopher K. Baxter
                                      Christopher K. Baxter
                4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 4 of 41
Label Matrix for local noticing          CitiMortgage, Inc.                       Arkansas DF&A
0860-4                                  P.O. Box 688971                           c/o Revenue Legal Counsel
Case 4:16-bk-11331                      Des Moines, IA 50368-8971                 PO Box 1272, Room 2380
Eastern District of Arkansas                                                      Little Rock, AR 72203-1272
Little Rock
Thu Oct 31 09:21:53 CDT 2019
Arkansas Dept. of Finance & Admin       Christopher K. Baxter                     Aaron David Caldwell
P.O. Box 1272                           MARINOSCI & BAXTER                        MICKEL LAW FIRM, P.A.
Little Rock, AR 72203-1272              14643 Dallas Parkway                      1501 N. University Ave., Ste. 930
                                        Suite 750                                 Little Rock, AR 72207-5298
                                        Dallas, TX 75254-8884

Capital One                             Capital One Bank (USA), N.A.              Capital One/Best Buy
Attn: Bankruptcy                        PO Box 71083                              Attn: Bankruptcy Dept.
PO Box 30285                            Charlotte, NC 28272-1083                  PO Box 30285
Salt Lake City, UT 84130-0285                                                     Salt Lake City, UT 84130-0285


Chase Card Services                     Citimortgage Inc                          Discover Bank
Attn: Correspondence Dept               Attn: Bankruptcy                          Discover Products Inc
PO Box 15298                            PO Box 6423                               PO Box 3025
Wilmington, DE 19850-5298               Sioux Falls, SD 57117                     New Albany, OH 43054-3025


Discover Financial                      Equifax Credit Information                Experian
Attn: Bankruptcy                        Services, Inc.                            PO Box 2002
PO Box 3025                             PO Box 740241                             Allen, TX 75013-2002
New Albany, OH 43054-3025               Atlanta, GA 30374-0241


Jack W. Gooding                         IRS                                       Scott Allen Jones
Chapter 13 Standing Trustee             Centralized Insolvency Op.                WILSON & ASSOCIATES, PLLC
P.O. Box 8202                           P. O. Box 7346                            1521 Merrill Dr., Suite D220
Little Rock, AR 72221-8202              Philadelphia, PA 19101-7346               Little Rock, AR 72211-1654


Kathryn Alley Lachowsky                 Caroline Curry Lewis                      Heather R. Martin-Herron
Wilson and Associates, PLLC             BRAD HENDRICKS LAW FIRM                   Wilson & Associates, PLLC
400 West Capitol Ave., Suite 1400       500 C Pleasant Valley Drive               400 W. Capitol Avenue
Little Rock, AR 72201-3562              Little Rock, AR 72227-2137                Suite 1400
                                                                                  Little Rock, AR 72201-3562

Mickel Law Firm                         Navient                                   (p)ASCENDIUM EDUCATION SOLUTIONS INC
1501 N. University Ave                  Attn: Claims Dept                         PO BOX 8961
Ste 966                                 PO Box 9500                               MADISON WI 53708-8961
Little Rock, AR 72207-5238              Wilkes-Barr, PA 18773-9500


(p)PORTFOLIO RECOVERY ASSOCIATES LLC    Recovery Management Systems Corporation   Rushmore Loan Management Services LLC
PO BOX 41067                            25 S.E. 2nd Avenue, Suite 1120            P.O. Box 52708
NORFOLK VA 23541-1067                   Miami, FL 33131-1605                      Irvine, CA 92619-2708



Transunion                              U.S. Bank Trust National Association      U.S. Department of Housing and Urban Develop
PO Box 2000                             c/o BSI Financial Services                451 7th Street S.W.
Chester, PA 19016-2000                  1425 Greenway Drive, Ste 400              Washington, DC 20410-0002
                                        Irving, TX 75038-2480
                4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 5 of 41
U.S. Trustee (ust)                                   Cristye L. Walker
Office Of U. S. Trustee                              59 Chateaus Lane
200 W Capitol, Ste. 1200                             Little Rock, AR 72210-5810
Little Rock, AR 72201-3618




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Navient Solutions, Inc. on behalf of USAF            Portfolio Recovery Associates, LLC
Attn: Bankruptcy Litigation Unit E3149               POB 12914
P.O. Box 9430                                        Norfolk VA 23541
Wilkes-Barre, PA 18773-9430




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BSI Financial Services                            (u)CitiMortgage, Inc.                                (d)Rushmore Loan Management Services LLC
                                                                                                          P.O. Box 52708
                                                                                                          Irvine, CA 92619-2708



(u)US Bank Trust NA                                  End of Label Matrix
                                                     Mailable recipients     31
                                                     Bypassed recipients      4
                                                     Total                   35
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 6 of 41




         EXHIBIT “A”
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 7 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 8 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 9 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 10 of 41




          EXHIBIT “B”
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 11 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 12 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 13 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 14 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 15 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 16 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 17 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 18 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 19 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 20 of 41




          EXHIBIT “C”
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 21 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 22 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 23 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 24 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 25 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 26 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 27 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 28 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 29 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 30 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 31 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 32 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 33 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 34 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 35 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 36 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 37 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 38 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 39 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 40 of 41
4:16-bk-11331 Doc#: 140 Filed: 10/31/19 Entered: 10/31/19 10:31:21 Page 41 of 41
